  4:20-cv-03065-RGK-PRSE Doc # 22 Filed: 03/02/21 Page 1 of 2 - Page ID # 92




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

MANUEL ORTIZ,

                    Plaintiff,                              4:20CV3065

       vs.
                                                 MEMORANDUM AND ORDER
JAMES C. WEBERING, Federal Public
Defender;

                    Defendant.


       This matter is before the court on its own motion. Plaintiff filed a Notice of
Appeal (Filing 17) on February 2, 2021. However, Plaintiff failed to include the
$505.00 filing and docket fees. Plaintiff has the choice of either submitting the
$505.00 filing and docket fees to the clerk’s office or submitting a request to proceed
in forma pauperis. Plaintiff’s appeal cannot be processed until either the appellate
filing fee is paid or the question of Plaintiff’s authorization to proceed on appeal in
forma pauperis is resolved.

      IT IS THEREFORE ORDERED that:

     1.     Plaintiff is directed to submit the $505.00 fees to the clerk’s office or
submit a request to proceed in forma pauperis within 30 days.

     2.     The clerk of the court is directed to send to Plaintiff the Form AO240
(“Application to Proceed Without Prepayment of Fees and Affidavit”).

      3.     The clerk of the court is directed to set a pro se case management
deadline in this matter with the following text: April 1, 2021: Check for MIFP or
payment.
4:20-cv-03065-RGK-PRSE Doc # 22 Filed: 03/02/21 Page 2 of 2 - Page ID # 93




   Dated this 2nd day of March, 2021.

                                        BY THE COURT:


                                        Richard G. Kopf
                                        Senior United States District Judge




                                    2
